DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 11, 12, 16 and 19 are objected to because of the following informalities:
(claim 9, line 3) “a pair of outer hubs” should be changed to “a pair of outer hubs, a pair of outer spoke assemblies positioned within the pair of outer hubs,” to provide proper antecedent basis for the limitation “the pair of outer spoke assemblies” in claim 12.
(claim 11, line 5) “a linear actuator” should be changed to “the linear actuator”.
(claim 16, lines 1-2) “a linear actuator” should be changed to “the linear actuator”.
(claim 19, line 2) “a plurality of panel assemblies” should be changed to “the plurality of panel assemblies”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitation “an inner spoke assembly comprising a plurality of circumferentially spaced inner spokes which extend longitudinally between and couple with the pair of outer spoke assemblies”, claim 9 recites the limitation “an inner spoke assembly comprising a plurality of circumferentially spaced inner spokes which extend longitudinally between the pair of outer hubs”, and claim 17 recites the limitation “a plurality of longitudinally extending inner spokes”.  The specification does not appear to describe wherein the plurality of circumferentially spaced inner spokes extend longitudinally between and couple with the pair of outer spoke assemblies.  The specification describes wherein each inner spoke assembly may generally include a generally cylindrical inner collar and a plurality of circumferentially spaced elongate inner spokes which extend radially outwards from the inner collar.  Thus, it appears that the inner spokes extend radially outwards and are positioned longitudinally between the pair of outer spoke assemblies.  Therefore, it does not appear that the inner spokes extend longitudinally between the pair of outer spoke assemblies.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See explanation above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "an outer spoke of one of the outer spoke assemblies" in lines 2-3.  It is unclear, based on the claim language, whether applicant is referring to one of the plurality of outer spokes in claim 1, or introducing an additional outer spoke.  Clarification is needed.
Claim 14 recites the limitation "the guide assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent upon claim 13, which has been cancelled.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnett et al. (11,235,946).
As concerns claim 1, Barnett shows an expandable reel (10) for a well system, comprising: a support frame (14) configured to receive a torque from a motor (Fig. 5-8), the support frame comprising a pair of outer hubs (266), a pair of outer spoke assemblies positioned within the pair of outer hubs and each comprising a plurality of circumferentially spaced outer spokes (270) which extend radially outwards and couple with one of the pair of outer hubs, and an inner spoke assembly comprising a plurality of circumferentially spaced inner spokes (20, 22) which are positioned longitudinally between the pair of outer spoke assemblies (col 12, ln 64 - col 13, ln 43); and a core assembly (24) configured to couple to the support frame and receive a tubular (12) of the well system about an outer surface of the core assembly, wherein the core assembly is actuatable between a first configuration (Fig. 11) and a second configuration (Fig. 13) while remaining coupled to the support frame; wherein the core assembly comprises a first outer diameter (210) when in the first configuration (Fig. 11) and a second outer diameter (210) when in the second configuration that is different from the first outer diameter (Fig. 13).
As concerns claim 2, Barnett shows a linear actuator (38, 40, 42) coupled between the plurality of inner spokes of the support frame and the core assembly and configured to actuate the core assembly between the first configuration and the second configuration (Fig. 11-13).
As concerns claim 3, Barnett shows wherein the linear actuator comprises a cylinder (38, 40, 42) coupled to the support frame and a piston at least partially disposed in the cylinder and coupled to the core assembly, wherein the piston is extendable from the cylinder (Fig. 11-13).
As concerns claim 4, Barnett shows a control system operable by a user of the expandable reel and configured to selectably operate the linear actuator to actuate the core assembly between the first configuration and the second configuration (col 8, In 61 - col 9, In 10).
As concerns claim 5, Barnett shows wherein the core assembly comprises a plurality of circumferentially spaced panel assemblies (24) configured to radially translate relative to a central axis of the expandable reel in response to actuation of the linear actuator (Fig. 11-13).
As concerns claim 6, Barnett shows wherein each panel assembly (24) comprises an arcuate panel (174) and a support member (170) coupled to the arcuate panel, wherein the arcuate panel comprises a radially outer surface that defines an outer surface of the core assembly and wherein the support member is configured to couple (180) to the linear actuator (Fig. 9).
As concerns claim 7, Barnett shows wherein the support frame comprises a plurality of core support members (14, 90) positioned radially between the plurality of panel assemblies and the central axis of the expandable reel (Fig. 8), and wherein the plurality of panel assemblies are positioned between the pair of outer spoke assemblies (Fig. 18).
As concerns claim 9, Barnett shows an expandable reel (10) for a well system, comprising: a support frame (14) configured to receive a torque from a motor (Fig. 5-8), the support frame comprising a pair of outer hubs (266), a pair of outer spoke assemblies (270) positioned within the pair of outer hubs, and an inner spoke assembly comprising a plurality of circumferentially spaced inner spokes (20, 22) which are positioned longitudinally between the pair of outer hubs (col 12, ln 64 - col 13, ln 43); a core assembly (24) configured to couple to the support frame and receive a tubular (12) of the well system about an outer surface of the core assembly, wherein the core assembly comprises a plurality of circumferentially spaced panel assemblies (24) that are radially translatable relative to a central axis of the expandable reel (Fig. 11-13); and a linear actuator (38, 40, 42) coupled between the plurality of inner spokes of the support frame and the plurality of panel assemblies and configured to translate at least one of the plurality of panel assemblies radially relative to the central axis of the expandable reel (Fig. 11-13).
As concerns claim 10, Barnett shows wherein a circumferential spacing between each of the plurality of panel assemblies is increased in response to an actuation of the core assembly between a first configuration (Fig. 11) and a second configuration (Fig. 13) when coupled to the support frame.
As concerns claim 11, Barnett shows wherein each panel assembly (24) comprises an arcuate panel (174) and a support member (170) coupled to the arcuate panel, wherein the arcuate panel comprises a radially outer surface that defines an outer surface of the core assembly and wherein the support member is configured to couple (180) to the linear actuator of the expandable reel (Fig. 9).
As concerns claim 12, Barnett shows wherein the support frame comprises a pair of inner spoke assemblies (20, 22), a plurality of core support members (14, 90) positioned radially between the plurality of panel assemblies and the central axis of the expandable reel (Fig. 8), wherein the plurality of panel assemblies are positioned between the pair of outer spoke assemblies (Fig. 18).
As concerns claim 15, Barnett shows wherein the core assembly is actuatable between a first configuration (Fig. 11) and a second configuration (Fig. 13) when coupled to the support frame, and wherein the core assembly comprises a first outer diameter (210) when in the first configuration (Fig. 11) and a second outer diameter (210) when in the second configuration that is different from the first outer diameter (Fig. 13).
As concerns claim 16, Barnett shows a linear actuator (38, 40, 42) coupled to the support frame and configured to actuate the core assembly between the first configuration and the second configuration (Fig. 11-13).
As concerns claim 17, Barnett shows a method for operating an expandable reel (10) for a well system, comprising: (a) actuating a linear actuator (38, 40, 42) coupled between a plurality of circumferentially spaced inner spokes (20, 22) of a support frame (14) of the expandable reel (Fig. 5-8) and a plurality of panel assemblies (24) of a core assembly of the expandable reel whereby the core assembly is actuated between a first configuration (Fig. 11) comprising a first outer diameter (210) and a second configuration (Fig. 13) comprising a second outer diameter (210) that is different from the first outer diameter; and (b) rotating the core assembly about a rotational axis relative to a support structure of the expandable reel to reel or unreel a first tubular (12) having a first diameter from the core assembly (col 5, ln 18-25).
As concerns claim 18, Barnett shows (c) operating the expandable reel to reel or unreel the first tubular (12) when the core assembly is in the first configuration; and (d) operating the expandable reel to reel or unreel a second tubular (12) having a second diameter from the core assembly when the core assembly is in the second configuration, wherein the second diameter is different from the first diameter (col 5, In 18-25).
As concerns claim 19, Barnett shows wherein (a) comprises increasing a circumferential spacing between each of the plurality of panel assemblies (24) of the core assembly (Fig. 11-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. alone.
As concerns claim 8, Barnett shows wherein each panel assembly (24) comprises a guide assembly (178) configured to slidably engage an inner spoke (150) of one of the inner spoke assemblies (20, 22).  Barnett discloses the claimed invention except for wherein the guide assembly is configured to slidably engage an outer spoke of one of the outer spoke assemblies.  It would have been an obvious matter of design choice to have utilized a plurality of guide assemblies that slidably engage an outer spoke of one of the outer spoke assemblies, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to using a plurality of guide assemblies that slidably engage an inner spoke of one of the inner spoke assemblies.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with a plurality of guide assemblies that slidably engage an inner spoke of one of the inner spoke assemblies because the plurality of panel assemblies would still have been capable of being limited to a single degree of freedom relative to the support frame during actuation between the first configuration and the second configuration.  Thus, one of ordinary skill in the art would have recognized that using a plurality of guide assemblies that slidably engage an outer spoke of one of the outer spoke assemblies would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Barnett to obtain the invention as specified in the claim.
As concerns claim 14, Barnett shows wherein the guide assembly (178) is configured to limit the core assembly to a single degree of freedom relative to the support frame (Fig. 11-13).
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Barnett fails to teach or suggest an inner spoke assembly comprising a plurality of circumferentially spaced inner spokes which extend longitudinally between and couple with the pair of outer spoke assemblies, an inner spoke assembly comprising a plurality of circumferentially spaced inner spokes which extend longitudinally between the pair of outer hubs, and a plurality of longitudinally extending inner spokes, these limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Thus, these arguments are moot, since Barnett is not required to teach or suggest these limitations.  Therefore, Barnett meets the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679